Citation Nr: 0205183	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-51 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active service from October 1980 to May 1983, 
with 2 1/2 years of active service prior thereto.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied reopening the veteran's 
claim of entitlement to service connection for a back 
disorder.  Thereafter, the veteran moved to Missouri, and his 
claim was forwarded to the Board from the St. Louis, RO.

In September 1998, the Board issued a decision finding that 
the veteran had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
back disorder.  By order dated March 1999, the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion, vacating the Board decision and remanding the appeal.  
A copy of the motion and a copy of the Court order have been 
included in the veteran's claims file.  In a February 2000 
decision, the Board reopened the veteran's claim on the basis 
that new and material evidence had been submitted, and 
remanded it to the RO for additional development.  The issue 
now before the Board is whether the veteran is entitled to 
service connection for a back disability.  


FINDING OF FACT

There exists a balance of positive and negative evidence 
demonstrating that superimposed lumbosacral strain may not be 
clinically dissociated from developmental spondylolysis 
initially demonstrated in service.



CONCLUSION OF LAW

Chronic lumbosacral strain was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the information and evidence necessary to substantiate a 
claim.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The Board acknowledges the 
representative's February 2002 letter wherein he alleges that 
the supplemental statement of the case (SSOC) provided the 
veteran in July 2001 does not satisfy the requirements of the 
VCAA because it does not inform the veteran of the specific 
evidence necessary to substantiate his claim.  In response, 
the Board notes that in correspondence dated in December 
2000, the veteran was apprised as to what evidence the RO had 
and what evidence was needed to support his claim.  
Specifically, the veteran was advised of the following:

You must provide medical evidence that 
you have been treated for the claimed 
condition from the date of discharge 
until the present time and which shows 
that your current back condition is 
related to the treatment you received 
during military service.  You may also 
submit evidence showing that the 
developmental defect (spondylolysis) 
noted during service was permanently 
aggravated by your military service.  If 
you have been treated for the claimed 
conditions at a VA Medical Center, 
identify the location of the Center and 
the date(s) (at least month and year) of 
treatment and we will attempt to secure 
the records.  

The veteran was further advised as to how VA would assist in 
obtaining any identified private treatment records.  The 
correspondence reflects that the veteran's representative 
received a carbon copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that, notwithstanding any alleged deficiencies in 
the July 2001 SSOC, the December 2000 correspondence clearly 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there are any additional 
medical records that could be obtained.  Additionally, the RO 
provided the veteran with examinations in relation to his 
back disability.  The most recent examination conducted in 
June 2001 included a medical nexus opinion.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual Background

The service medical records reflect that the veteran 
complained of a backache in September and November 1978.  In 
April 1979, he reported having back pain for the past 30 
days, and indicated that lifting and bending aggravated his 
back.  X-rays revealed spondylolysis without 
spondylolisthesis at L5-S1.  He was treated with a temporary 
profile and a home exercise program.  The diagnosis was low 
back pain.  The veteran reported back pain again in June 1979 
when objective physical examination was negative.  A history 
of spondylolysis was noted.  The diagnosis was subjective low 
back pain probably secondary to "spondylosis."  Objective 
physical examination in February 1980 was also normal and the 
veteran was noted to have spondylolysis at L5-S1.  He was 
referred to physical therapy for ice, massage and 
strengthening exercises.  In March 1980, he reported back 
pain with lifting.  The diagnosis was possible muscle strain.  
Treatment included heat and aspirin.  In April 1980, range of 
motion of the back was reported as good versus normal.  The 
assessment revealed subjective complaints without objective 
findings.  In May 1981, the veteran reported low back pain 
without any trauma.  Objective examination revealed mild 
spasms at L5-S1 paravertebral area on palpation, and straight 
leg raise testing was positive for increased low back pain.  
Range of motion was slightly decreased.  X-rays reportedly 
revealed "spondylosis" of L5-S1 without significant 
spondylolisthesis.  The diagnosis was recurrent low back pain 
of unknown etiology.  In June 1981, the veteran was placed on 
a permanent waiver against heavy lifting or pole climbing.  
The examining orthopedic surgeon opined the veteran had a 
developmental defect which was aggravated by heavy lifting 
and possibly pole climbing.  The impression was that the 
veteran's back pain was due to spondylolysis.  X-rays in 
October 1981 revealed spondylolysis at L4-5.  Examination at 
that time revealed pain in the lumbosacral area, and straight 
leg raises to 90 degrees.  Neuromotor examination and forward 
flexion were normal.  The discharge examination in March 1983 
revealed a diagnosis of spondylolysis at L4-5.  The veteran 
was noted to have decreased range of motion and was referred 
for an orthopedic examination.  The orthopedic examination 
noted lumbosacral pain on flexion.  Neuromotor examination 
was reported as normal.  X-rays revealed spondylolysis at L4-
5 with no evidence of spondylolisthesis.  The examiner 
diagnosed unstable lumbosacral spine, on permanent profile 
since 1981.  

A report of emergency care shows that the veteran was seen in 
October 1994 with a history of a complaint of low back pain 
for more than five years.  He denied bowel or bladder 
changes.  The diagnosis was chronic low back pain.  

In a statement received in September 1996, L. K., a 
registered nurse, indicated that while it was not her 
intention to "prove causation" she wanted to establish that 
the disintegration of the spine which caused the military 
doctors to give a permanent profile to the veteran for his 
spondylolysis did not end just because he did not continue to 
receive treatment through the military veteran's hospital 
system.  

On VA examination in October 1996, the veteran reported a 
history of recurrent low back pain which started in 1980 
after a motor vehicle accident in the military.  He stated 
that after that he had another injury to the low back when he 
fell off of a pole he was climbing.  It was reported as 
medical history that he was put on profile in the military 
and apparently had some physical therapy and nonsteroid anti-
inflammatory medication treatment.  After discharge, he 
reportedly continued to have recurrent low back pain which he 
associated primarily with lifting and bending.  It was 
reported he continued to be treated with nonsteroid anti-
inflammatory medications.  He indicated that, in 1995, he was 
seen and treated with physical therapy for his low back pain.  
Since that time, he had been taking Motrin three times a day 
with at least partial relief of his low back symptoms.  He 
did not describe any sciatica, nor did he have any symptoms 
of neurological loss in the lower extremities.  He reported 
that he worked as a stocker which required bending and 
lifting which aggravated his back.  

Physical examination revealed normal gait and posture.  
Evaluation of the back revealed a normal spinal curvature.  
The veteran complained of some mild tenderness to punch over 
the lumbosacral vertebra as well as over the lumbosacral 
paravertebral muscles, but no spasm was palpable.  He had 
full range of motion of the lumbosacral spine with complaint 
of some low back pain with any movement.  There was no 
sciatic notch tenderness and straight leg raising was 
negative, bilaterally.  X-rays revealed evidence of 
degenerative disc disease involving the lower lumbar spine.  
There was thinning of pars interarticularis, bilaterally, at 
L5-S1; however, no definite spondylolysis was seen.  The 
diagnosis was chronic lumbosacral strain, intermittently 
symptomatic.  

In April 1998, the veteran testified that he did not to his 
knowledge have any functional back impairment, chronic in 
nature, prior to service.  He stated that during service, due 
to the nature of his military occupational specialty, he had 
to lift weights and felt that the cumulative effects of the 
activity led to the chronic low back condition.  He indicated 
that the disability was further exacerbated by a fall from a 
utility pole.  He reported that he sought treatment for his 
low back after service in Guam without success, and more 
recently degenerative changes had been diagnosed in the low 
back.  He stated that he took Motrin for relief.  See April 
1998 hearing transcript.  

VA medical records dated from 1994 to 2000 reflect continued 
complaints of, and treatment for, low back pain.  The veteran 
complained of chronic low back pain after falls in service.  
In March 1995, he reported a history of back injury in the 
Army 15 years ago.  The diagnosis was low back pain, stable.  
Additional diagnoses noted in the records include chronic low 
back pain with frequent intermittent pain, musculoskeletal 
low back pain, and muscle strain.  

The veteran was afforded a VA examination in June 2001.  The 
report of examination reflects that the veteran's claims 
file, including his service medical records, were reviewed.  
His current symptoms were pain, primarily on the right side 
of the low back, with no associated leg pain.  If he sat for 
more than five minutes he noticed increased back pain.  He 
indicated that standing and walking had no effect on his back 
and that lying down helped.  If he bent repeatedly, or lifted 
in excess of 40 pounds, there was increased low back pain.  
Coughing and sneezing had no effect.  He stated that 
sometimes he had low back pain if he drove for more than 20 
minutes and that he was awakened periodically because of back 
stiffness.  He did have a back brace, although he was not 
wearing it on the day of the examination.  The examiner 
reported that the veteran's history dated to a motor vehicle 
incident in 1980, with low back pain with a fall from a pole, 
thereafter.  It was noted that in-service X-rays demonstrated 
spondylolysis of L5.  

Physical examination revealed that the veteran walked 
normally on his heels and toes, evidencing good balance and 
coordination.  He did complain of low back pain during heel 
walking, bilaterally.  His stature was erect.  There was no 
scoliosis.  He had a normal lumbar lordosis and no lumbar 
muscle spasm.  The pelvis was level.  Range of motion was 90 
degrees flexion, 30 degrees extension, and 25 degrees lateral 
bending, bilaterally, with complaints of pain during flexion 
and extension.  There was no evident weakness during range of 
motion.  It was noted that the veteran complained of 
tenderness to palpation of the paravertebral muscles; and 
that the examiner noted that there was no muscle spasm 
associated with these subjective complaints of tenderness.  
There was normal posture when sitting.  Sensation of the 
lower extremities was intact.  Straight leg raising, both 
sitting and supine, was to 90 degrees, bilaterally.  The 
veteran was able to sit up from supine to sitting position 
without subjective complaints of pain, nor evidence of 
weakness.  It was noted that X-rays revealed pars defect of 
L5 bilaterally, but no spondylolisthesis.  There was no disc 
space narrowing.  Spur formation was negligible, and no 
arthritis was felt to be present.  The diagnosis was low back 
strain.  

The VA examiner commented that spondylolysis of L5-S1 was a 
developmental defect that was present in the general 
population and was not in itself directly related to 
causation of back pain.  The examiner opined that it was not 
considered that the mere presence of spondylolysis 
specifically predisposed the back pain, nor if back pain 
occurred following a fall or traumatic injury was the 
presence of spondylolysis necessarily related, nor did the 
presence of spondylolysis necessarily cause the low back pain 
to persist or be worse.  The examiner noted that there was no 
evidence in the claims file that the veteran had 
spondylolisthesis, that is slippage of one lumbar vertebra 
upon another.  The examiner opined that based on a review of 
the claims file, including the veteran's own history and 
physical examinations, there was no relation between the 
veteran's back pain during service and his current back pain 
complaints.  The examiner continued that there is no 
likelihood that the present back condition is related to the 
inservice findings.  The examiner further stated that there 
is no evidence of any degenerative findings in the lumbar 
spine.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, the veteran can be granted service connection 
for certain diseases, including arthritis, if the disability 
becomes manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Continuity of symptomatology is required 
where a condition noted during service is not shown to be 
chronic.  38 C.F.R. § 3.303(b).  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  

The record reflects that the veteran was initially diagnosed 
with spondylolysis of the lumbar spine during his period of 
active service.  This condition has been characterized by the 
June 2001 VA medical examiner as a developmental defect.  A 
congenital or developmental defect is not a disease or injury 
within the meaning of applicable law.  See 38 C.F.R. § 
3.303(c).  No disability resulting from a congenital or 
developmental defect may be service connected.  Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  VA General Counsel has 
defined a "defect" as an imperfection or structural 
abnormality.  VAOPGCPREC 82-90.  The above medical evidence 
clearly establishes that the spondylolysis of the lumbar 
spine is a developmental defect.  Therefore, more than an 
acute increase in symptomatology during service is required 
to warrant a grant of service connection.  

The Board notes that there is a lack of entitlement under the 
law to service connect the veteran's developmental back 
disability unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in disability apart from the developmental defect.  
See VAOPGCPREC 82-90.

It is acknowledged that the service medical records show that 
from 1978 to 1983 the veteran received treatment for 
complaints of low back pain.  Diagnoses made during that time 
include spondylolysis, possible muscle strain, subjective low 
back pain probably secondary to spondylolysis and recurrent 
low back pain of unknown etiology.  Isolated reference to 
spondylosis (osteoarthritis) of a vertebra has not been 
confirmed by later X-ray examination, and rather, has been 
specifically exluded. Significantly, post-service medical 
evidence reflects a continuity of diagnoses of chronic low 
back pain, as well a report of VA examination in October 1996 
which resulted in a diagnosis of chronic lumbosacral strain, 
intermittently symptomatic, and diagnosis of low back strain 
on VA examination in June 2001.  The veteran contends that, 
in aggregate, repeated heavy lifting, and injury of the back, 
including as a result of a fall from a pole, during service, 
resulted in chronic lumbosacral strain, diagnosed in service, 
and subsequent to service to date.

While the veteran does not possess the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation, he is 
competent to report low back pain symptoms noted in service 
and subsequent to service.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Clinical 
reports of record also diagnose muscle strain of the low back 
during and after service, with demonstration of continuity of 
symptomatology of complaints of low back pain.  This evidence 
is considered in conjunction with a June 2001 VA examiner's 
opinion that there was no relation between the veteran's low 
back pain in service and current back pain complaints.  
However, the same examiner commented that the mere presence 
of spondylolysis does not cause low back pain.  As such, the 
Board finds that the evidence is in equipoise as to whether 
complaints of low back pain in service, with an associated 
diagnosis of muscle strain, may be dissociated from current 
complaints of low back pain, diagnosed as lumbosacral strain.  
As such, the Board finds that the evidence establishes that 
it is at least as likely as not that lumbosacral strain was 
superimposed on the developmental spondylolysis in service.  
With resolution of doubt in the veteran's favor, the Board 
finds that service connection is warranted for chronic 
lumbosacral strain.  38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for chronic lumbosacral 
strain is granted. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

